ACCEPTED
                                                                                           01-15-00136-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      4/24/2015 5:52:19 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                            NO. 01-15-00136-CV
                  ______________________________________
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                           In the Court of Appeals for the         HOUSTON, TEXAS
                     First District of Texas at Houston, Texas 4/24/2015 5:52:19 PM
              _______________________________________________  CHRISTOPHER A. PRINE
                                                                       Clerk
                    IN THE MATTER OF I.S., A CHILD
         ____________________________________________________

                 On appeal from the 315th District Court
                of Harris County, Texas, No. 2014-00465J
 _________________________________________________________________

                   MOTION FOR WITHDRAWAL OF
               COUNSEL AFTER FILING OF ANDERS BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS;

      This Motion for Withdrawal of Counsel after filing of Anders Brief is brought

by Stephen M. Pierce, attorney of record on appeal for Tameria Smith. Stephen M.

Pierce requests the Court to grant him permission to withdraw as attorney for Tameria

Smith in this case. In support, Stephen M. Pierce shows:

      Good cause exists for withdrawal of Stephen M. Pierce as counsel, in that

Stephen M. Pierce, attorney on appeal for Tameria Smith concurrently with the

filing of this Motion for Withdrawal of Counsel After Filing of Anders Brief filed

an Anders Brief in this Court and is required to file this Motion for Withdrawal of

Counsel. Tameria Smith has been provided with a copy of the Anders Brief and

has been advised of her right to the record and transcript in this case and the right

                                           1
to file a pro-se brief with this Court.

A copy of this motion has been delivered to Tameria Smith. The last known

address of Tameria Smith is: 156 W. Whitney, Houston, TX 77018.

Stephen M. Pierce prays that the Court enter an order discharging him as attorney

for Tameria Smith.



                                          Respectfully submitted,


                                          /s/Stephen M. Pierce
                                          STEPHEN M. PIERCE
                                          TBA# 24062192
                                          909 Texas, Suite 402
                                          HOUSTON, TEXAS 77002
                                          (832) 463-0224
                                          FAX# (832) 201-9668
                                          Attorney for Appellant

                           CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing Motion for withdrawal
of Counsel After Filing of Anders’ Brief was forwarded to all counsel of record and
Appellant Tameria Smith.




                                                /s/Stephen M. Pierce
                                                STEPHEN M. PIERCE




                                            2
3